      Case 2:18-cv-02545-KHV-KGG Document 278 Filed 04/13/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

LAMONTE MCINTYRE, et al.,                  )
                                           )
        Plaintiffs,                        )
                                           )
v.                                         )      Case No. 2:18-cv-02545-KHV-KGG
                                           )
UNIFIED GOVERNMENT OF                      )
WYANDOTTE COUNTY AND                       )
KANSAS CITY, KS, et al.,                   )
                                           )
        Defendants.                        )
                                           )

       NOTICE TO TAKE VIDEOTAPED DEPOSITION OF ROGER GOLUBSKI

        Plaintiffs Lamonte and Rose Lee McIntyre, by and through their counsel of record,

hereby give notice that the continued deposition of Roger Golubski will be taken on Tuesday,

April 20, 2021, beginning at 9:00 a.m. CDT at the law offices of Lathrop GPM LLP, 2345 Grand

Boulevard, Suite 2200, Kansas City, Missouri 64108, before a court reporter authorized to

administer oaths. The deposition will be taken by stenographic record and will continue from

day to day until completion. The deposition will also be videotaped. Remote attendance will be

available.

Date: April 13, 2021                       Respectfully submitted,

                                           LATHROP GPM LLP

                                           By: /s/ Michael J. Abrams
                                               Michael J. Abrams #15407
                                               William G. Beck #77974
                                               Alexander T. Brown #78891
                                               Alana M. McMullin #78948
                                               2345 Grand Boulevard, Suite 2200
                                               Kansas City, MO 64108
                                               (816) 292-2000
                                               (816) 292-2001 Facsimile
                                               Email: michael.abrams@lathropgpm.com


46731939v.1
      Case 2:18-cv-02545-KHV-KGG Document 278 Filed 04/13/21 Page 2 of 2




                                          Cheryl A. Pilate #14601
                                          Lindsay Runnels #78822
                                          Morgan Pilate, LLC
                                          926 Cherry Street
                                          Kansas City, MO 64106
                                          Telephone: (816) 471-6694
                                          Facsimile: (816) 472-3516
                                          cpilate@morganpilate.com

                                          Barry Scheck (admitted pro hac vice)
                                          Emma Freudenberger (admitted pro hac vice)
                                          Yasmin Dagne (admitted pro hac vice)
                                          Neufeld Scheck & Brustin, LLP
                                          99 Hudson Street, Eighth Floor
                                          New York, NY 10013
                                          Telephone: (212) 965-9081
                                          Facsimile: (212) 965-9084
                                          emma@nsbcivilrights.com

                                          Attorneys for Plaintiffs




                                      2
46731939v.1
